Citation Nr: 0202598	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2001) for a service-connected 
left elbow disability.

2.  Entitlement to referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for a service-connected back 
disability.

3.  Entitlement to referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for a service-connected left 
leg disability.

4.  Entitlement to referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for a service-connected right 
leg disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1980.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a February 1996 rating action 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  As a result of the veteran's change of 
residence, his claims folder has been transferred to the 
Montgomery, Alabama, RO.  

In a January 2000 decision, the Board denied entitlement to 
service connection for a shell fragment wound of the jaw and 
gum; denied entitlement to an evaluation in excess of 10 
percent for a healed fracture of the left elbow with a 
residual operative scar, a history of paresthesia of the left 
arm, and x-ray evidence of degenerative disease (minor); 
denied entitlement to a compensable evaluation for a shell 
fragment wound to the right leg; granted a 10 percent 
evaluation for a healed fracture of the left tibia and fibula 
with shortening of the left leg; and granted a 30 percent 
evaluation for a partial collapse of L1 and narrowing of the 
intervertebral base at T12-L1.  

The Board also remanded the claims folder to the RO for 
consideration of whether the issues of entitlement to 
extraschedular benefits under 38 C.F.R. § 3.321 for a 
service-connected left elbow disability, back disability, 
left leg disability, and right leg disability should be 
referred to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Services for consideration 
of assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  


In August 2000, the RO determined that the issues of 
entitlement to extraschedular benefits under 38 C.F.R. 
§ 3.321 for service-connected left elbow, back, left leg, and 
right leg disabilities should not be referred to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service.

In the January 2000 decision the Board referred to the RO the 
raised issues of entitlement to service connection for 
shrapnel wounds to the throat and side of neck, and for a 
bilateral knee disorder as secondary to the service-connected 
left leg disability for initial consideration and appropriate 
adjudicative action.  The RO has not addressed these issues, 
and the Board is once again referring them to the RO since 
they have neither been procedurally prepared nor certified 
for appellate review.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

This matter has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's disability picture in regard to a service-
connected left elbow disability, back disability, left leg 
disability, and right leg disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  

2.  No basis has been presented upon which to predicate 
referral of this case to the Under Secretary for Benefits, or 
the Director, Compensation and Pension Service for 
consideration of extraschedular evaluation under the criteria 
of 38 C.F.R. § 3.321(b)(1) due to a service connected left 
elbow disability, back disability, left leg disability, 
and/or right leg disability.  




CONCLUSIONS OF LAW

1.  The criteria for referral of this case to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service for consideration of extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1) due 
to a service-connected left elbow disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.321(b)(1) (2001).  

2.  The criteria for referral of this case to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service for consideration of extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1) due 
to a service-connected back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1).  

3.  The criteria for referral of this case to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service for consideration of extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1) due 
to a service-connected left leg disability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1).  

4.  The criteria for referral of this case to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service for consideration of extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1) due 
to a service-connected right leg disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that the veteran is service-
connected in relevant part for a healed fracture of the left 
elbow with a residual operative scar, a history of 
paresthesias of the left arm, and x-ray evidence of 
degenerative disease (minor), evaluated as 10 percent 
disabling; partial collapse of L1 and narrowing of the 
intervertebral base at T12-L1, evaluated as 30 percent 
disabling; a healed fracture of the left tibia and fibula 
with shortening of the left leg, evaluated as 10 percent 
disabling; and a shell fragment wound to the right leg, 
evaluated as noncompensable.  

In his April 1998 substantive appeal, the veteran indicated 
that his injuries impaired his employment by causing him to 
lose jobs or be refused employment.  During his August 1999 
Board hearing, the veteran testified that he had worked eight 
jobs in the past year where he had been fired because of pain 
in his body and inability to function.  (Transcript, page 3).  

He stated that he had worked in the field of security for 18 
years and when one company would fire him for being 
physically incapable, he would move on to another company.  
He also stated that he had recently been employed in the 
telemarketing field, but sitting for long periods of time 
caused back pain.  (Transcript, pages 5-6).  

In a January 2000 decision, the Board remanded the claims 
folder to the RO for consideration of whether the issues of 
entitlement to extraschedular benefits under 38 C.F.R. 
§ 3.321 for a service-connected left elbow disability, back 
disability, left leg disability, and right leg disability 
should be referred to Under Secretary for Benefits, or the 
Director, Compensation and Pension Service for consideration 
of assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  
In a February 2000 letter to the veteran, the RO requested 
attendance records from his employers, medical disability 
slips, tax records, and any other evidence that would reflect 
periods he was unable to work or was terminated from work 
because of his service-connected left elbow disability, back 
disability, left leg disability, and/or right leg disability.  

In response to the RO's letter, the veteran submitted copies 
of his W-2 tax forms for the years 1988, 1992-1995, and 1997-
1999.  There are numerous tax forms for each year, as well as 
numerous different addresses for each year, including Texas, 
Alabama, Florida, and Tennessee.  The veteran stated that 
some of his employers did not give him W-2 forms for unknown 
reasons.  He also stated that he had had three different 
employers in the year 2000 as of May 9, 2000.  

In an August 2000 rating action, the RO denied entitlement to 
referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) due to service-connected left elbow disability, 
back disability, left leg disability, and/or right leg 
disability.  

In a January 2001 statement, the veteran reported that he had 
worked for many different companies in many different states, 
including nine companies in the past two years.  He stated 
that he seemed to have trouble with personal relationships, 
maintaining a job, and a short-temper.  The veteran stated 
that he was seeking service connection for post-traumatic 
stress disorder.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2001).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).
Analysis
Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with this claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an extraschedular evaluation.  The discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative, if any, for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Extraschedular Evaluation

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  See 38 C.F.R. § 3.321(b)(1).  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") clarified that it did not read the regulation 
as precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

As to the disability picture presented in this case, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  No basis has 
been presented upon which to predicate referral of the case 
to the Under Secretary for Benefits, or the Director, 
Compensation and Pension Service for consideration of 
extraschedular evaluation under the criteria of 38 C.F.R. 
§ 3.321(b)(1) due to a service connected left elbow 
disability, back disability, left leg disability, and/or 
right leg disability.  

In this regard, the Board notes that the veteran has not 
presented or identified any evidence which demonstrates that 
his service-connected left elbow disability, back disability, 
left leg disability, and/or right leg disability result in 
frequent hospitalization, render his disability picture 
unusual or exceptional in nature, or result in marked 
interference with employment.  The Board recognizes that the 
veteran has clearly had numerous employers in the recent 
past; however, the evidence does not demonstrate that he was 
terminated by those employers because of his service-
connected left elbow disability, back disability, left leg 
disability, or right leg disability.  In fact, the veteran's 
most recent statement indicates that he has trouble with 
personal relationships, maintaining a job and a short temper 
due to post-traumatic stress disorder symptoms.  

The Board notes that the medical evidence of record, 
including VA examination in May 1998, VA examinations dated 
in 1993, and VA treatment records dated from 1993 to 1996 
have been reviewed.  Although these records do indicate some 
limitation of motion and pain associated with the veteran's 
service-connected disabilities, they do not indicate or 
suggest that his service-connected left elbow disability, 
back disability, left leg disability, or right leg disability 
result in frequent hospitalization or marked interference 
with his ability to work. 

The Board points out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  See 
Johnston v. Brown, 
10 Vet. App. 80, 86 (1997).  However, such factors would be 
apparent from the record and necessarily relate to the 
service-connected disability.  See Smallwood v. Brown, 10 
Vet. App. 93, 97-98 (1997); Spurgeon v. Brown, 10 Vet. App. 
194, 197 (1997).  There does not appear to be any probative 
evidence that any non-service-connected disorders affect the 
veteran's service-connected left elbow disability, back 
disability, left leg disability, and/or right leg disability 
in such a manner to render impracticable the application of 
the regular schedular standards.  See Johnston v. Brown, 10 
Vet. App. at 86-89.

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a left elbow 
disability, back disability, left leg disability, and right 
leg disability.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
However, the components individually or collectively do not 
appear to meet the essential criteria.  

Furthermore, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  See 38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at had, there is no probative evidence to support a 
finding that the veteran has such an unusual or exceptional 
disability picture as a result of the service connected left 
elbow disability, back disability, left leg disability, 
and/or right leg disability.  

Thus, the Board concludes that the regular schedular 
standards as applied to the veteran's case adequately 
compensate him for the demonstrated level of impairment 
produced by his service-connected left elbow disability, back 
disability, left leg disability, and right leg disability.  
The Board does not find any extraneous circumstances that 
could be considered exceptional or unusual such as were 
presented in Fisher v. Principi, 4 Vet. App. 57, 60 (1993) to 
warrant a different result in view of the veteran's work 
history and his service-connected disabilities as reflected 
in the medical records.  See also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for left elbow, back, left leg, and right leg 
disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) due to a service-connected left 
elbow disability is denied.

Entitlement to referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) due to a service-connected back 
disability is denied.

Entitlement to referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) due to a service-connected left 
leg disability is denied.

Entitlement to referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) due to a service-connected 
right leg disability is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

